F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 26 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    JOHN BASTIAN,

                Plaintiff-Appellant,

    v.                                                   No. 99-3216
                                                   (D.C. No. 95-3535-MLB)
    UNITED STATES BUREAU OF                               (D. Kan.)
    PRISONS; WILLIE MACK; RUFUS
    WILLIAMS, Correction Officers,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before TACHA , PORFILIO , and EBEL , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff John Bastian appeals from an order of the district court granting

defendants’ motion for summary judgment in this case brought pursuant to the

Federal Tort Claims Act and    Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics , 403 U.S. 388 (1971) . We affirm.

      P laintiff alleged that the individual defendants, employees of the United

States Bureau of Prisons,   denied him his Eighth Amendment right to be free from

cruel and unusual punishment by assaulting, robbing, and attempting to murder

him while he was handcuffed. He alleged that      defendants further subjected him

to cruel and unusual punishment by denying him food and water for six and a

half hours and by refusing to permit him to see an “outside” doctor after the

assault.

      D efendants moved for summary judgment on all of plaintiff’s claims.      The

district court granted the motion in part and denied it in part holding that

defendants were not entitled to qualified immunity on plaintiff’s claims of

excessive force and denial of medical attention. Defendants filed another motion

for summary judgment with extensive documentation. Plaintiff then had a total

of twenty-three days to respond to defendants’ motion.    See D. Kan. R. 7.1(b)

( providing that “[a] party shall have twenty days to respond to a motion to dismiss

or for summary judgment”); Fed. R. Civ. P. 6(e) (allowing three additional days

for mailing) . Plaintiff filed a response almost a month late. The district court


                                          -2-
struck the response as untimely pursuant to D. Kan. R. 7.4.    1
                                                                       The court granted

defendants ’ motion for summary judgment on the basis that plaintiff had failed to

overcome defendants ’ defense of qualified immunity.

       On appeal, plaintiff argues that the district court erred in its ruling.

Plaintiff also contends that the district court violated his due process rights

because the magistrate judge had set his case for trial, but the district court judge

granted summary judgment instead of conducting a trial.

       “The district court is entitled to considerable deference in its interpretation

and application of its own rules of practice and procedure.”       2
                                                                        Mitchell v.

Maynard , 80 F.3d 1433, 1447      (10th Cir. 1996); see also Hernandez v. George ,

793 F.2d 264, 266 (10th Cir. 1986) (reviewing district court’s interpretation and

application of local rules for abuse of discretion)   .

       Plaintiff’s only excuse for not filing a timely response was an allegation of

conspiracy between prison officials and defendants’ counsel. The only

documentation he submitted to support that allegation was an incident report


1
      Rule 7.4 provides that if the respondent does not file a response to a
summary judgment motion within the time specified within Rule 7.1(b), the court
may consider the motion to be uncontested and grant the motion without further
notice. The failure to file a response is a waiver of the right to later file a
response, except upon a showing of excusable neglect.

2
       Although plaintiff is proceeding pro se, he must comply with local court
rules. See Green v. Dorrell , 969 F.2d 915, 917 (10th Cir. 1992).

                                             -3-
which resulted in disciplinary action against him. That incident occurred after the

time by which plaintiff was to have filed his response. The court did not abuse its

discretion in striking plaintiff’s response.

      In reviewing the entry of summary judgment on the merits, we examine the

case “de novo, drawing all reasonable inferences in favor of the nonmovants.”

Hulsey v. Kmart, Inc., 43 F.3d 555, 557 (10th Cir. 1994). The moving party must

show there is no genuine issue as to any material fact and it is entitled to

judgment as a matter of law. See id. The nonmovant must establish, at a

minimum, an inference of the presence of each element essential to the case. See

id. Federal Rule of Civil Procedure 56(e) authorizes the entry of summary

judgment “if appropriate,” when the nonmoving party fails to respond to a

properly supported summary judgment motion.

      Due to plaintiff’s failure to file a timely response, the district court deemed

defendants’ motion uncontested. The facts contained in defendants’ motion

established that no assault occurred nor did any denial of medical attention occur.

Defendants’ documentation is extensive. Summary judgment was properly

granted. Even if we were to consider plaintiff’s response to defendants’ motion,

his unsupported allegations are insufficient to create any genuine issue of material

fact which would preclude the entry of summary judgment.




                                          -4-
      Plaintiff argues that the district court denied him due process by disposing

of the case on summary judgment although the magistrate judge was preparing the

case for trial. Once defendants moved for summary judgment, the district court

properly ruled on that motion prior to conducting a trial. Once summary

judgment had been granted, no trial was necessary.

      The judgment of the United States District Court for the District of Kansas

is AFFIRMED. Defendants’ motion for leave to file an appendix to their brief is

DENIED as duplicative of the material contained in the record on appeal.

Plaintiff’s motion to file a supplemental brief is GRANTED.



                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Circuit Judge




                                        -5-